Case 1:20-cr-20013-JEM Document 25 Entered on FLSD Docket 08/25/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FIIORIDA
                       CASE N O.20-20013-CR-M ARTm EZ/OTAZO-M W S

  UNITED STATES OF AM ERICA

          Plaintiff,
  VS.

  JOHN W ILLIE M SON,

          Defendant.


          ORDER ADOPTJNG M AGISTRATE'S REPO RT AND RECOM M ENDATION
                                     O N CH AN G E O F PLEA

         TH IS C AU SE cam e before the Courtupon the Order ofR eference from the D istrict
  Courtto condueta ChangeofPleabefore aM agistrateJudge.
         THE M ATTER wasreferred toM agistrateJudgeAlicia Otazo-Reyeson Jtly 22,2020.

  A ReportandRecommendationwasfiledonAugust10,2020,EECF No.231,recommendingthat
  theDefendant'splea ofguilty beaccepted.TheD efendantand theGovernm entwere afforded

  theopportunitytofileobjectionstotheReportandRecommbndation,howevernonewem filed.
  TheCourthasconducted ade novoréview oftheentirefileand aftercaref'
                                                                   ulconsideration,the
  Courtaffirm sand adoptstheReportand Recom mendation. Accordingly,itishereby:

          ORDERED AND ADJUDGED thattheReportandRecommendation EECF No.23jof
  United StatesM agistrateJudgeAliciaOtazo-Reyes,ishemby AFFIRM ED and ADO PTED in
  its entirety.
         TheDefendantisadjudgedguiltytothecounts1and2setforth intheIndictment,
  charging him with possession ofafirem'm and amm unition by aconvicted felon,in violation of
  Title18,UnitedStatesCode,Section922(g)(1);andpossessionofammunitionby aconvicted
  felon,inviolationofTitle 19UnitedStatesCode,Section922(g)(1).
Case 1:20-cr-20013-JEM Document 25 Entered on FLSD Docket 08/25/2020 Page 2 of 2




        Sentencing isseton Tuesdav.October20.2020 at10:45 a.m ..attheUlted States
  Courthouse,Courtrèom 10-1,400N .M iam iAve,M iam iFlorida 33128.
         DONEANDORDEREDinChambersatMiami,Florida,thisx dayofAugust,2020.

                                          Jo sE E M    T    Z
                                          UNITEIIST ESDISTRI T JUDGE

  CC:
  Hon.M agistrateJudgeOtazo-Reyes
  AllCounselofRecord
  U.S.Probation Office




                                                -           .
                 .
